Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      19-DEC-2018
                                                      03:21 PM


                          SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAII


          STATE OF HAWAII, Respondent/Plaintiff-Appellee,

                                vs.

      LARINA M.K. BENITEZ, Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CASE NO. 1DTC-16-070804)

                        ORDER OF CORRECTION
                         (By: Pollack, J.)

           IT IS HEREBY ORDERED that the Order Rejecting
Application for Writ of Certiorari filed December 14, 2018, is
corrected as follows:
           In the caption, “CR. NO. 1DCT-16-070804” is changed to
“CASE NO. 1DTC-16-070804”.
           The Clerk of the Court is directed to take all
necessary steps to notify the publishing agencies of this
change.
           DATED: Honolulu, Hawaii, December 19, 2018.
                                  /s/ Richard W. Pollack
                                  Associate Justice